United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS             January 30, 2004
                         FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 03-50745
                             Summary Calendar



DIONICIO A. CRUZ,

                                        Petitioner-Appellant,

versus

TEXAS PAROLE DIVISION,

                                        Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-310
                       --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dionicio A. Cruz, a Texas parolee, appeals the district

court’s denial of his 28 U.S.C. § 2254 petition, wherein he

challenged the retroactive application of the State of Texas’ Super

Intensive Supervision Program (“SISP”) as a condition of his

parole.    The    district    court   granted   Cruz   a   certificate      of

appealability on the issue whether SISP violates the Ex Post Facto

Clause by subjecting Cruz to greater punishment on parole.

     Cruz argues that:       (1) he is entitled to the benefit of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
parole laws in effect at the time of his conviction and subsequent

parole violation and (2) the retroactive application of SISP

constitutes a violation of the Ex Post Facto Clause because the

SISP provisions are more onerous than the former parole laws.             He

has also filed a motion for injunctive relief in this court.

     Texas prisoners have no constitutional expectancy of parole.

See Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997).            Thus,

to the extent Cruz argues that he is entitled to the benefit of the

parole laws that were in effect at the time of his state conviction

and subsequent parole violation, he has not stated a violation of

a constitutional right.      See Orellana v. Kyle, 65 F.3d 29, 32 (5th

Cir. 1995).

     To the extent that Cruz argues that SISP violates the Ex Post

Facto Clause by increasing the punishment for his offense, his

argument fails.     The only SISP condition that Cruz specifically

challenges on appeal is the State’s use of electronic monitoring.

In Vineyard v. Keesee, No. 95-10132 (5th Cir. Oct. 18, 1995)

(unpublished), slip. op. at 3-5, this court held that changes in

Texas parole     laws   imposing    electronic   monitoring,   urinalysis,

driving restrictions, and curfew did not constitute an ex post

facto violation.        In light of Vineyard, Cruz has not stated a

violation of a constitutional right.             See 5TH CIR. R. 47.5.3.

Because   Cruz    has    failed    to   establish   a   violation   of   his

constitutional rights, he is not entitled to habeas relief.              See

Orellana, 65 F.3d at 31.

                                        2
     In his request for injunctive relief, Cruz seeks to enjoin the

State from impeding his access to the law library.   In light of the

disposition of this case, Cruz cannot make the showing required for

obtaining an injunction because he cannot demonstrate a substantial

likelihood of success on the merits.   See Lindsay v. City of San

Antonio, 821 F.2d 1103, 1107 (5th Cir. 1987).

     AFFIRMED; MOTION DENIED.




                                3